DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
The Double Patenting rejection in the Non-Final Office Action dated on 10/20/2021 has been withdrawn. Applicant persuasive points out that claim 1 of the application 16/954,956 fails to discloses the fan, controller and high efficiency particular air filter are located outside the housing of the ice making system.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
the prior art of record still fails to disclose said fan, said controller, and said air filter being located outside said housing of the ice making system and the ice storage device located within said housing. The best prior art McCann discloses said fan, said controller, and said air filter being located inside said housing of the ice making system and the ice storage device located outside said housing. Since the system of McCann is design for transferring the ice to the ice storage device which is located outside the housing through the transferring pipes and the shield 150 by using positive air pressure created by the fan. Also, the prior art of record provides no teachings or motivation to modify the system of McCann to arrive the claimed invention. Therefore, the invention in claim 1 is patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763